UNPUBLISHED

                         UNITED STATES COURT OF APPEALS
                             FOR THE FOURTH CIRCUIT


                                         No. 19-1725


In re: DAVID LEE SMITH,

                      Petitioner.



                   On Petition for Writ of Mandamus. (5:15-ct-03172-FL)


Submitted: November 21, 2019                                   Decided: November 25, 2019


Before KEENAN, Circuit Judge, and SHEDD, Senior Circuit Judge. *


Petition denied by unpublished per curiam opinion.


David Lee Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




      *
          This opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d) (2012).
PER CURIAM:

       David Lee Smith petitions for a writ of mandamus seeking an order directing the

district court to reduce his state sentence to time served and to direct the state custodian to

release him. We conclude that Smith is not entitled to mandamus relief.

       Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Cheney v. U.S. Dist. Court for D.C., 542 U.S. 367, 380 (2004); United

States v. Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is

available only when the petitioner has a clear right to the relief sought.               In re

Murphy-Brown, LLC, 907 F.3d 788, 795 (4th Cir. 2018).

       Mandamus may not be used as a substitute for appeal. In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007). This court does not have jurisdiction to grant mandamus

relief against state officials, Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d 586,

587 (4th Cir. 1969), and does not have jurisdiction to review final state court orders, Dist.

of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482 (1983).

       The relief sought by Smith is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                              2